                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 COLUMBIA DIVISION


KAREN MCNEIL, et al.,
On behalf of themselves and all others similarly
situated,                                               Case No.   1:18-cv-00033

Plaintiffs,                                             Judge Campbell / Frensley

v.

COMMUNITY PROBATION SERVICES, LLC,
et al.,


Defendants.




              JOINT MOTION FOR ENTRY OF AGREED PROTECTIVE ORDER

        Plaintiffs and Defendants hereby jointly move for the entry of the attached Agreed

Protective Order.



Respectfully submitted,                                Dated: February 5, 2019

/s/ Scott P. Tift
Elizabeth Rossi (pro hac vice)                         David W. Garrison, BPR 24968
Jonas Wang (pro hac vice)                              Scott P. Tift, BPR 27592
Eric Halperin (pro hac vice)                           BARRETT JOHNSTON MARTIN &
CIVIL RIGHTS CORPS                                     GARRISON, LLC
910 17th Street NW, Suite 200                          Philips Plaza
Washington, DC 20006                                   414 Union Street, Suite 900
Telephone: (202) 599-0953                              Nashville, TN 37219
Facsimile: (202) 609-8030                              Telephone: (615) 244-2202
elizabeth@civilrightscorps.org                         Facsimile: (615) 252-3798
jonas@civilrightscorps.org                             dgarrison@barrettjohnston.com
eric@civilrightscorps.org                              stift@barrettjohnston.com

Matthew J. Piers (pro hac vice)                        Kyle Mothershead, BPR 22953

                                                   1

     Case 1:18-cv-00033 Document 219 Filed 02/05/19 Page 1 of 4 PageID #: 6554
Chirag G. Badlani (pro hac vice)                    414 Union Street, Suite 900
Kate E. Schwartz (pro hac vice)                     Nashville, TN 37219
HUGHES SOCOL PIERS RESNICK                          Telephone: (615) 982-8002
& DYM, LTD.                                         Facsimile: (615) 229-6387
70 W. Madison St., Suite 4000                       kyle@mothersheadlaw.com
Chicago, Illinois 60602
Telephone: (312) 580-0100
Facsimile: (312) 580-1994
mpiers@hsplegal.com
cbadlani@hsplegal.com
kschwartz@hsplegal.com

Attorneys for Plaintiffs and Proposed Classes


/s/ Cassandra M. Crane w/ permission
Robyn Beale Williams, BPR #19736
Cassandra M. Crane, BPR #034889
FARRAR & BATES, LLP
211 Seventh Avenue North, Suite 500
Nashville, Tennessee 37219
Telephone: (615) 254-3060
Facsimile: (615) 254-9835
robyn.williams@farrar-bates.com
casey.crane@farrar-bates.com

Attorneys for the County Defendants


/s/ Brandt M. McMillan w/ permission
Brandt M. McMillan (BPR No. 025565)
Timothy N. O’Connor (BPR No.035276)
Tune, Entrekin, & White, P.C.
315 Deaderick St., Ste. 1700
Nashville, TN 37238-1700
Telephone: (615) 244-2770
Facsimile: (615) 244-2778
bmcmillan@tewlawfirm.com
toconnor@tewlawfirm.com



                                                2

  Case 1:18-cv-00033 Document 219 Filed 02/05/19 Page 2 of 4 PageID #: 6555
Attorneys for the PSI Defendants


/s/ Daniel H. Rader IV w/ permission
Daniel H. Rader IV (BPR No. 025998)
Randall A. York (BPR No. 010166)
Moore, Rader, Fitzpatrick and York, P.C.
P. O. Box 3347
Cookeville, TN 38502
Telephone: (931) 526-3311
danny@moorerader.com
randyyork@moorerader.com

Attorneys for CPS Defendants

                               CERTIFICATE OF SERVICE

        I certify that on February 5, 2019, I electronically filed the foregoing JOINT MOTION
FOR ENTRY OF AGREED PROTECTIVE ORDER using the CM-ECF System, which caused
notice to be sent to all counsel of record who are registered with the CM/ECF system, including
the following Counsel for Defendants:

Daniel H. Rader, IV                                Cassandra M. Crane
Moore, Rader, Clift & Fitzpatrick, P.C.            Farrar & Bates
P O Box 3347                                       211 Seventh Avenue, North
Cookeville, TN 38502                               Suite 500
(931) 526-3311                                     Nashville, TN 37219
Fax: (931) 526-3092                                615-254-3060
Email: danny@moorerader.com                        Fax: 615-254-9835
                                                   Email: casey.crane@farrar-bates.com
Brandt M. McMillan
Tune, Entrekin & White, P.C.                       John Christopher Williams
315 Deaderick Street                               Williams Law and Mediation Group
Suite 1700                                         101 S 1st Street
Nashville, TN 37238                                Pulaski, TN 38478
(615) 244-2770                                     (931) 363-6500
Email: bmcmillan@tewlawfirm.com                    Fax: (931) 363-8904
                                                   Email: cwilliams@newsouthlaw.com
Timothy N. O’Connor
Tune, Entrekin, & White, P.C.
315 Deaderick St., Ste. 1700
Nashville, TN 37238-1700
p: (615) 244-2770
Email: toconnor@tewlawfirm.com

                                              3

  Case 1:18-cv-00033 Document 219 Filed 02/05/19 Page 3 of 4 PageID #: 6556
Robyn Beale Williams
Farrar & Bates
211 Seventh Avenue, North
Suite 500
Nashville, TN 37219
(615) 254-3060
Fax: (615) 254-9835
Email: robyn.williams@farrar-bates.com       s/ Scott P. Tift




                                         4

  Case 1:18-cv-00033 Document 219 Filed 02/05/19 Page 4 of 4 PageID #: 6557
